Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 09, 2020 and December 11, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSOWAKA et al. (JPH0567909A).
HOSOWAKA, in figures 1-4, discloses: 
Claim 1:  A biaxial antenna using a single motor, the biaxial antenna comprising:  5a motor (15); a rotation part (2) including a first rotation plate (17) which is moved to an upper side or a lower side according to rotation of the motor and rotated by the motor (fig. 4); a fixed central shaft (16) coupled to the rotation part; an antenna part (1) installed on the rotation part to be rotated in a horizontal 10direction according to rotation of the rotation 
Claim 2: wherein the fixed central shaft has a screw thread formed on an outer circumference surface thereof (fig. 4), and 20the first rotation plate includes a hole having a screw thread formed on an inner circumference surface thereof (fig. 4) and coupled to the fixed central shaft to be moved to an upper side or a lower side along the fixed central shaft according to the rotation thereof (Abstract).  
Claim 3: wherein the motor includes a first rotation shaft (9) and a second rotation shaft (16) which are in synchronization with each other at both sides thereof and are rotated (figs. 5a and 5b), 5the first rotation shaft is connected to the rotation part to rotate the rotation part (fig. 5a), and the second rotation shaft is connected to the first rotation plate to move the first rotation plate to the upper side or the lower side according to the rotation thereof (fig. 2; pg. 3, par. 9).  
10Claim 4: wherein the second rotation shaft has a screw thread formed on an outer circumference surface thereof (fig. 5b), and the first rotation plate includes a hole having a screw thread formed on an inner circumference surface thereof and coupled to the second rotation shaft to be moved to 15the upper side or the lower side along the second rotation shaft by the rotation of the second rotation shaft (fig. 2; pg. 3, par. 9).  
Claim 5: wherein the antenna part includes: 20an antenna (1); and a connection part (12) connecting the antenna and the rotation part to each other.  
Claim 6: wherein the connection part includes: a hinge member (12) hinge coupling the antenna and the rotation part to each other; and a power transfer member (18) connecting the antenna and the first rotation plate to 5each other to allow the antenna to be rotated in a predetermined angle range through the hinge member with the hinge coupled 
Claim 7:   wherein the power transfer member includes a guide part (gap portion of 18) extending in one side, and the first rotation plate includes a sliding member (19) inserted into the guide part such that the sliding member is moved along the guide part when the first rotation plate is moved to the upper side or the lower side (fig. 4).
Claim 10: wherein the number of revolutions of the rotation part to one side or the other side is limited (Since both ends of the guide part are closed, the number of revolutions will be limited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HOSOWAKA et al. in view of Park (U.S. Publication No. 2007/0103366).
Claims 8 and 9: HOSOWAKA fails to explicitly disclose wherein the rotation part further includes a pulley and a belt connecting the pulley and the motor to transfer rotation force of the motor to the rotation part; and wherein the motor is installed on the rotation part.  However, Park, in figure 6, discloses a rotating antenna comprising the rotation part further includes a pulley (2a) and a belt (6) connecting the pulley and the motor to transfer rotation force of the motor to the rotation part; and wherein the motor is installed on the rotation part (fig. 6). The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the gears of HOSOWAKA with the pulley/belt of Park in order to have provided the predictable result of rotating the antenna.
   




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845